FILED
                                                                 Jan 09 2019, 1:01 pm

                                                                     CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court




                        IN THE

 Indiana Supreme Court
            Supreme Court Case No. 19S-JV-12

                           J.W.,
                   Appellant (Defendant),

                             –v–

                   State of Indiana,
                     Appellee (Plaintiff).


      Argued: April 20, 2018 | Decided: January 9, 2019

       Appeal from the Henry County Circuit Court 1
                Cause No. 33C01-1707-JD-38
            The Honorable Bob A. Witham, Judge
  On Petition to Transfer from the Indiana Court of Appeals
                   No. 33A04-1708-JV-1934



                Opinion by Justice Slaughter
Chief Justice Rush and Justices David, Massa, and Goff concur.
Slaughter, Justice.

   We held in Tumulty v. State, 666 N.E.2d 394 (Ind. 1996), that an adult
criminal defendant cannot challenge the validity of his guilty plea on
direct appeal. He must, instead, pursue post-conviction relief and raise in
that proceeding any claims of error concerning his plea.

   At issue here is whether to extend Tumulty to the juvenile-law
counterpart to a criminal plea—namely, an agreed delinquency
adjudication. We hold that juveniles cannot immediately challenge on
direct appeal any errors concerning their agreed adjudication. But because
juveniles are not eligible for post-conviction relief, before pursuing their
constitutional right to appeal, they must first assert any claims of error
concerning their agreed judgment in a request for post-judgment relief
filed with the juvenile court. Juveniles who seek that relief in post-
judgment proceedings have a statutory right to counsel under Indiana
Code article 31-32.


Factual and Procedural History
   J.W., a juvenile, has a significant history with the juvenile-justice system
dating to his early teens. In 2013, J.W. was adjudicated a delinquent at age
13 for committing criminal mischief, a class B felony if committed by an
adult. While on probation, he assaulted a student at school and possessed
weapons on several occasions. He was placed in foster care but then was
relocated to secure detention because he stole from his foster family,
ingested rubbing alcohol to become intoxicated, and possessed a
handgun. Undeterred, he continued with various criminal behaviors until
his probation was terminated in 2015 and he was placed with the
Department of Correction. In 2017, he was released from the Department
and reportedly moved back into his parents’ home. But just a week later,
he fled and was reported as a runaway.

   In July 2017, the New Castle Police Department responded to a 911 call
that a young man was threatening suicide. When police arrived, J.W. was
running through a mobile-home park and heeded the officer’s command
to surrender. After he was detained, J.W. identified himself to police as his


Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019         Page 2 of 10
older brother M.W. and stated falsely that his birthdate was October 4,
1998, which would have made him 18 years old. The responding officer
also spoke with J.W.’s girlfriend, who had called 911. She explained that
J.W. became upset after she asked him to leave. He started punching
himself in the face and chin, grabbed a kitchen knife, put it to his throat,
and threatened suicide. Because of J.W.’s self-inflicted injuries and his
suicide threat, the officer called for paramedics to administer treatment
and to transport J.W. to the local hospital emergency room.

  After J.W. was admitted to the hospital under the name of M.W.,
hospital staff received a phone call from a person identifying herself as
J.W.’s sister. The nurses on duty told the caller they had no patient by that
name, but later learned that J.W. was a juvenile and had provided the
wrong name. Once medical staff learned that J.W. was not his 18-year old
brother, they contacted J.W.’s parents to obtain consent to treat him. The
parents consented and spoke with the officer when they got to the
hospital. Upon learning of J.W.’s real age and identity, the officer
contacted a Henry County probation officer who had previously
encountered J.W. in the juvenile system. The police officer also arrested
J.W. as a juvenile runaway and for false informing.

   Both the police and probation officers testified at J.W.’s detention
hearing in July 2017. The probation officer recommended that J.W. remain
in secure detention, based on his failure to benefit from less restrictive
services. The court adopted the recommendation and continued J.W.’s
placement in secure detention. The following day, the court issued an
order finding probable cause that J.W. was delinquent and that detention
was “essential to protect the child or the community”.

  In August 2017, the court held an initial hearing that J.W., his counsel,
and his mother attended. Counsel advised that the State and J.W. had
agreed to settle the case and represented that J.W. would admit to Count
1, class B misdemeanor false informing if committed by an adult, Ind.
Code §§ 35-44.l-2-3(d)(1), 31-37-1-2, in exchange for the State’s dismissing
Count 2, leaving home without the permission of a parent, guardian, or
custodian, id. §§ 31-37-1-2, 31-37-2-2. Counsel also advised that J.W. would




Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019         Page 3 of 10
waive a pre-dispositional report and would accept placement in the
Department of Correction.

   During his colloquy with the court, J.W. admitted to providing a false
name and birthdate at the hospital. The trial court accepted J.W.’s
admission as made freely and voluntarily, found a factual basis for
accepting the admission on Count 1, and the State, consistent with the
parties’ agreement, moved to dismiss Count 2. Because J.W. waived a pre-
dispositional report, the court proceeded to disposition and ordered J.W.
committed to the Department.

   Despite the parties’ consent judgment, entered in accordance with their
settlement, J.W. appealed, arguing that his agreed delinquency judgment
should be set aside for four reasons. First, he said, the court did not
provide him with the statutory advisement of rights required by Indiana
Code section 31-37-12-5; did not determine whether he had knowingly
and voluntarily waived his rights; and did not provide him and his
parents with the required opportunity to be heard during the proceedings.
Second, the facts he admitted to during his colloquy do not constitute an
offense. Third, the trial court abused its discretion in committing him to
the Department of Correction without determining that he knowingly and
intentionally entered into the agreed judgment and without providing
him with an opportunity to be heard. Fourth, his counsel was ineffective
for all the reasons outlined in the first three arguments.

   Following its own precedent, the court of appeals dismissed J.W.’s
appeal, concluding that “the appropriate remedy for relief that a juvenile
defendant must seek is through the filing of a Trial Rule 60 motion”. J.W.
v. State, No. 33A04-1708-JV-1934, 2017 WL 6273184, at *3 (Ind. Ct. App.
Dec. 11, 2017) (quoting favorably from J.H. v. State, 809 N.E.2d 456, 458
(Ind. Ct. App. 2004), trans. denied). And the court remanded the case to
the trial court to allow J.W. to file a motion for relief from the judgment
adjudicating him a delinquent.




Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019         Page 4 of 10
Standard of Review
   The procedural path a party must pursue to obtain appellate review is a
legal question we review de novo.


Discussion and Decision

    Trial Rule 60(B) respects the presumptive finality
    of a juvenile’s agreed delinquency judgment while
    providing an efficient mechanism for an aggrieved
    party to vindicate claims that his adverse judgment
    was obtained unlawfully.

    A. Our legal system respects litigants’ ability to settle cases
       and supports the finality of agreed judgments.
   Indiana’s judicial policy strongly favors agreements to settle litigation
disputes. Georgos v. Jackson, 790 N.E.2d 448, 453 (Ind. 2003). Our judicial
system counts on such settlements to occur in the lion’s share of both civil
and criminal cases. Otherwise, with more than a million cases filed in our
trial courts each year, the system would grind to a halt.

    For example, parties to civil suits may enter a consent judgment, thus
contractually settling a dispute over any matter that may be the subject of
litigation. State v. Huebner, 230 Ind. 461, 467, 104 N.E.2d 385, 387 (1952).
After a court enters an agreed civil judgment, it cannot modify the
judgment. Ryan v. Ryan, 972 N.E.2d 359, 362 (Ind. 2012). Once entered by a
trial court, a consent judgment has the same “dignity” and
“conclusiveness” as an “adjudication between the parties”. Huebner, 230
Ind. at 468, 104 N.E.2d at 388. And if a party fails to perform its obligations
under a consent judgment, the aggrieved party may obtain a decree
enforcing the judgment from the court that approved it. Fackler v. Powell,
839 N.E.2d 165, 167 (Ind. 2005) (explaining that absent parties’ contrary
agreement, court accepting divorce property settlement as part of


Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019         Page 5 of 10
dissolution decree retains jurisdiction to interpret and enforce settlement’s
terms).

   In criminal cases, the same principles apply to encourage parties to
enter into—and for courts to enforce violations of—plea agreements. A
plea agreement is a contract, and its terms are binding on the defendant,
the State, and the trial court. Pannarale v. State, 638 N.E.2d 1247, 1248 (Ind.
1994). See also I.C. § 35-35-3-3(e). Choices have consequences. And as we
held in Tumulty, one consequence of a defendant’s choice to plead guilty
and allow judgment to be entered against him is that he is foreclosed from
challenging his conviction on direct appeal.

      [A criminal] plea as a legal act brings to a close the dispute
      between the parties, much as settling civil parties do by
      submitting an agreed judgment. To permit appeal by settling
      parties would, of course, make settlements difficult to achieve
      in any litigation.


Tumulty, 666 N.E.2d at 396.

   What we have said about agreed dispositions in the civil and criminal
sphere is no less true of such dispositions in juvenile cases—which are,
after all, civil proceedings. Bible v. State, 253 Ind. 373, 381, 254 N.E.2d 319,
322 (1970). The same concerns of finality and freedom of the parties to
settle their disputes counsel in favor of encouraging and enforcing
juvenile agreements, too—including the delinquency agreement at issue
here. As with other consent judgments, an agreed delinquency judgment
limits the juvenile’s ability to challenge the agreed judgment on direct
appeal. As discussed next, the juvenile must instead pursue another
avenue for obtaining relief—one that begins in the trial court.




Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019           Page 6 of 10
    B. Challenges to settlement agreements and agreed
       judgments often require additional proceedings before
       a trial court.
    We encourage settlements for all the reasons stated. But if an agreement
is legally problematic, the aggrieved party will have recourse to challenge
its validity and enforceability. The issue is not whether legal recourse
exists but what procedure the litigant must pursue to obtain relief.

   Grounds for challenging consent judgments, as with any contract,
include coercion, duress, undue influence, misrepresentation, fraud, and
lack of consent. See, e.g., Indianapolis, D. & W. Ry. Co. v. Sands, 133 Ind.
433, 435, 32 N.E. 722, 724 (1892). After a trial court has entered a consent
judgment, “no party to such agreement can or ought to be permitted to
have the decree modified or changed without showing some fraud or
mistake by which he was induced to enter into the agreement … or
without showing some valid reason why he should be released from it.”
Id.

  Challenging a consent judgment often requires the aggrieved party to
develop a factual record that he did not enter into the agreement freely
and with informed consent. For example, we have long held that whether
a contracting party was defrauded is a question of fact for the trial court.
Prop. Owners, Inc. v. City of Anderson, 231 Ind. 78, 89, 107 N.E.2d 3, 8 (1952).
Similarly, when a party claims he executed a contract under duress, “the
ultimate fact to be determined is whether or not the purported victim was
deprived of the free exercise of his own will.” Raymundo v. Hammond
Clinic Ass'n, 449 N.E.2d 276, 283 (Ind. 1983) (original emphasis omitted).
Thus, once a trial court enters a consent judgment, the party attacking it
must typically initiate further proceedings in the trial court to establish a
factual basis for its alleged invalidity.

   Indiana’s post-conviction rules also require a separate, collateral
proceeding at which a trial court hears evidence, finds facts, and issues
legal conclusions. Tumulty, 666 N.E.2d at 396 (citing Ind. Post-Conviction
Rule 1); Crain v. State, 261 Ind. 272, 273, 301 N.E.2d 751, 751-52 (1973).
After conducting the hearing, the trial court must “make specific findings



Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019          Page 7 of 10
of facts[] and conclusions of law on all issues presented” in the post-
conviction petition. P-C. R. 1(6). See generally Bethea v. State, 983 N.E.2d
1134, 1138 (Ind. 2013).

   Thus, in both the civil and criminal contexts, challenging an agreed
judgment generally requires a trial court to conduct additional fact-
finding in connection with the formation of the parties’ agreement. And
that is no less true of challenges to agreed judgments in juvenile cases.


    C. Trial Rule 60(B) provides a fitting procedural
       mechanism for juveniles to challenge the validity of an
       agreed adverse judgment.
   As mentioned, juveniles must have a suitable procedural vehicle for
challenging an allegedly unlawful adjudication agreement, and that
includes developing an adequate factual record to support their claims.
Post-conviction proceedings will not suffice because they apply only to
adult criminal convictions. Jordan v. State, 512 N.E.2d 407, 408 (1987). We
hold that Trial Rule 60 is an appropriate avenue through which a juvenile
must raise any and all claims premised on the illegality of an agreed
delinquency adjudication. Under Rule 60, “the court shall hear any
pertinent evidence, allow new parties to be served with summons, allow
discovery, [and] grant relief”. Ind. Trial Rule 60(D). And after the trial
court has ruled, a party aggrieved by the post-judgment ruling can then
appeal. T.R. 60(C).

    J.W. responds that he does not need a post-judgment forum for
developing a further factual record. He says the existing trial-court record
is enough to establish his entitlement to relief on two of his claims—that
his trial counsel was ineffective, and that the trial court’s disposition order
was an abuse of discretion. We express no opinion on the merits of any of
J.W.’s claims, including the two claims he says are ripe for appellate
disposition.

   That is because the rule we announce today is a bright-line rule. A
juvenile’s claim that his agreed delinquency adjudication is unlawful,
along with any claim premised on the agreement’s illegality, cannot be


Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019         Page 8 of 10
raised on direct appeal. Such claims must first be brought in the juvenile
court in a post-judgment motion under Rule 60. Moreover, in the interest
of judicial economy, if a juvenile’s direct appeal includes any claim subject
to our extended Tumulty rule, the entire appeal shall be dismissed without
prejudice so the so-called “Tumulty claims” can receive a full airing in the
juvenile court. Only after the juvenile court has resolved the Tumulty
claims in a post-judgment proceeding can the juvenile proceed on appeal
with all his claims.

  The virtue of our rule is its simplicity and ease of application. It
guarantees juveniles an avenue for challenging the legality of an
adjudication agreement. It allows the juvenile court the first opportunity
to correct errors expeditiously where appropriate. And it enables juveniles
to develop an adequate factual record where necessary. We acknowledge
that our rule’s virtue—its simplicity and ease of application—may also be
its vice. Its one-size-fits-all approach may be overinclusive, as J.W. argues
here, in that its sweeping scope may include claims for which the factual
record is already sufficiently developed. But we conclude the rule’s likely
benefits in simplicity and overall judicial economy outweigh its costs.


    D. Juveniles retain the right to counsel to seek post-
       judgment relief challenging an agreed delinquency
       adjudication.
   Finally, a juvenile who challenges the validity of his consent judgment
through a post-judgment motion is entitled to legal representation. Our
legislature has codified the right to counsel in juvenile proceedings when
a child is charged with a delinquent act, I.C. §§ 31-32-2-2(1), 31-32-4-1(1),
and “in any other proceeding” at the court’s discretion, id. § 31-32-4-2(b).
We hold that the statutory right to counsel extends to the Tumulty-type
post-judgment proceedings contemplated here under Trial Rule 60(B), in
which a juvenile asserts one or more claims premised on the allegation
that his consent judgment was obtained unlawfully.




Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019         Page 9 of 10
Conclusion
    For these reasons, we grant transfer and hold that before J.W. may
pursue an appeal, he must first seek relief from the trial court under Trial
Rule 60(B). J.W.’s failure to follow this procedure means his appeal was
premature. We thus dismiss the appeal without prejudice and remand to
the trial court for further proceedings not inconsistent with this opinion.
The time J.W. spent litigating this appeal shall not count against him for
purposes of evaluating whether any forthcoming post-judgment motion is
filed timely.


Rush, C.J., and David, Massa, and Goff, JJ., concur.



ATTORNEY FOR APPELLANT


Cara Schaefer Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana

ATTORNEYS FOR APPELLEE


Curtis T. Hill, Jr.
Attorney General of Indiana


J.T. Whitehead
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-JV-12 | January 9, 2019      Page 10 of 10